Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Orange County (DeRosa, J.), imposed October 9, 2002, on the ground that the sentence is excessive.
Ordered that the sentence is affirmed.
Because the defendant received the sentence for which he negotiated, he has no cause to complain on appeal (see People v Isaac, 282 AD2d 690 [2001]). In any event, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Ritter, J.P., Luciano, Mastro and Skelos, JJ., concur.